Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-12, 15-18 rejected under 35 U.S.C. 103 as being unpatentable over Daykin: 20210097381 hereinafter Day and further in view of Wang: Measure Contribution of Participants in Federated Learning (available at least 2019, copy provided by Examiner, and hereinafter Wang)
Regarding claim 1
Day teaches:
A method, comprising:
one or more processors operative based on instructions stored in a memory which when executed direct the processor (Day: ¶ 52-69; Fig 4) for 
issuing, by a computing device, one or more queries to a plurality of participants in a federated learning system (Day: ¶ 5-7, 12-17, 128-136: fig 2, 7: a server issues one or more queries in the form of a model provided to a plurality of federated learning client systems, the model suitable to invoke the figure 7 process in a manner suitable to send out a model to and thereby query the client system(s) for an update to the model based on learning conducted with data local to the client, that is by sending out the model, query, etc. in a federated learning system the server expects in response an update in the form of a corresponding set of client results);
receiving one or more replies from the plurality of participants (Day: ¶ 5-17, 128-136: fig 7: system receives plural trained model parameters from a plurality of additional systems); 
generating a first aggregated model based on the one or more replies and a first influence vector (Day: ¶ 5-17, 72, 110-112, 118-136, 182: fig 7: central server receives updates from the client(s) and generates a first aggregate model determined based on the plural received trained model parameters and a set of influence values for each/any of the received trained model parameters the influence values used to conduct subsequent learning at the client(s); a received set of influence values representative of different institutions is considered substantially similar to an “influence vector” in as much as the matrix of performance scores of Day may be considered comprised of influence vectors); 
upon determining that a predefined criterion is satisfied, generating a second influence vector modifying a weight of a first participant of the plurality of participants (Day: ¶ 72, 122-136: fig 7: a predetermined condition such as the iteration of a second, additional stage of training results in the generation of a second influence vector); and 
generating a second aggregated model based on the one or more replies and the second influence vector  (Day: ¶ 72, 122-140: fig 7: subsequent aggregate model determined based on subsequent set of plural received trained model parameters and subsequent influence values based thereon).
Day strongly suggests the determination of a first, second, etc. influence vector in as much as the system iteratively receives and aggregates sets of first, second, etc. influence values for the purpose of determining contributions in a federated learning system, method, etc., nevertheless Day does not explicitly teach an influence vector.
In a related field of endeavor Wang teaches the utility of horizontal and/or vertical influence vectors for determination of the contribution of a particular learner to a federated model (see at least Wang: Ch. III, IV; Algorithm 1, 2; etc.) wherein the horizontal influence vector is determined by evaluating the contribution for each learner in the model and generates a vector of the contribution of each learner Wang: ¶ Ch. III, Algorithm, 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to adapt the Day system and method to generate and utilize a vector of influence values as taught or suggested by Wang for the purpose of aggregating the plural influence values of the Day system and method. The average skilled practitioner would have been motivated to do so for the purpose of maintaining indicia for the performance of each learner in the system such as for pruning suspect or outlier learners; allocate credit for outstanding performance, etc. and would have expected only predictable results therefrom.

Regarding claim 2
Day in view of Wang teaches or suggests:
The method of claim 1, the method further comprising: 
generating a third influence vector modifying the weight of the first participant (Day: ¶ 72, 122-136, 140: fig 7, 10A-10C: continued iteration of the federated model generates subsequent 2, 3rd, etc. results for each of the learners); and generating a third aggregated model based on the one or more replies and the third influence vector  (Day: ¶ 72, 122-136, 140: fig 7, 10A-10C: such as by a third, subsequent, etc. iteration generative of third results, third influence values and a third aggregated model; figures 10 show the manner in which ), wherein the first influence vector assigns equal weight to each of the plurality of participants (Day: ¶ 140: a learner is expected to start at an equal weighting by which canonical federated learning typically proceeds), wherein the second influence vector assigns additional weight to the first participant, and wherein the third influence vector assigns less weight to the first participant (Day: ¶ 72, 122-140: fig 7: Day teaches the well-known nature of an equally weighted influence vector and subsequent up-weighting and/or down-weighting of particular participants in the calculation of influence values over time; Day further shows that as a federated model iterates certain models receive greater weight and others receive less). It would have been obvious as a matter of routine experiment and/or design choice to begin a federated learning process with an equally weighted influence vector and then allow for changes in the individual federated learned such that an influence weight increased then decreased in the manner claimed. The average skilled practitioner would have been motivated to do so for the purpose of charting the performance with respect to iterations of each/any learner, with respect a plurality of influence vectors managing influence weights with respect to other learners, etc. and would have expected only predictable results without undue experimentation.

Regarding claim 3
Day in view of Wang teaches or suggests:
The method of claim 1, wherein determining that the predefined criterion is satisfied comprises identifying a change in one or more conditions of the first participant based on a reply from the first participant (Day: ¶ 72, 122-136, 140: fig 7, 10A-10C: predetermined criterion in the form of iterative updates of the performance of learns operates to identify changes in the model weights, performance thereof, etc. and provide a reply, update, etc. based thereon which in turn updates a federated model based on the reply, update, etc.; i.e. changes in the received results reflect in changes in the conditions of the institutions models). The claim is considered obvious over Day as modified by Wang as addressed in the base claim as it would have been obvious to apply the further teaching of Day and/or Wang to the modified device of Day and Wang.

Regarding claim 4
Day in view of Wang teaches or suggests:
The method of claim 1, wherein determining that the predefined criterion is satisfied comprises receiving, from a third party, new information about the first participant (Day: ¶ 72, 122-136, 140: fig 7, 10A-10C: predetermined criterion in the form of iterative updates of the performance of learners operates to identify changes in the model weights, performance thereof, etc. based on information received from each/any of the plurality of first, second, etc. learners and thereby provide updates, etc. based thereon which in turn updates a federated model based on the updates, etc.). The claim is considered obvious over Day as modified by Wang as addressed in the base claim as it would have been obvious to apply the further teaching of Day and/or Wang to the modified device of Day and Wang.

Regarding claim 5
Day in view of Wang teaches or suggests:
The method of claim 1, wherein determining that the predefined criterion is satisfied comprises determining that a reply from the first participant is an outlier, as compared to replies from other participants in the plurality of participants (Day: ¶ 160-177, 183, 194: a predetermined criteria, such as the receipt of updates and evaluation of the accuracy thereof with respect to other federated learners allows system to determine presence of an outlier), wherein determining that the reply from the first participant is an outlier comprises: comparing the reply from the first participant to the replies from the other participants (Day: ¶ 137-140, 160-177, 194: system determines differences of influence based on replies from federated learning participants and thereby identifies outliers and prunes outliers from the federation of learners) and determining a difference between the reply from the first participant and the replies from the other participants. (Day: ¶ 137-140, 160-177, 194; Figs 9C, 10A-10C, 13A-13C, etc.: system maintains a measure of accuracy for members of the federation based on epoch, federation, time, etc.)
Day in view of Wang does not explicitly teach determining that a difference between the reply from the first participant and the replies from the other participants exceeds a predefined threshold. Examiner takes official notice that accuracy thresholds were well known methods by which to prune models within a federated learning environment. As such It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize an accuracy threshold for the determination and/or pruning of outliers in the Day in view of Wang weighted federated learning system, method, etc. The average skilled practitioner would have been motivated to do so for the purpose of  optimizing the federated learning system by removal out outlying or rogue clients and would have expected only predictable results therefrom.

Regarding claim 6
Day in view of Wang teaches or suggests:
The method of claim 1, wherein determining that the predefined criterion is satisfied comprises determining that a reply from the first participant is an outlier, as compared to replies from other participants in the plurality of participants  (Day: ¶ 160-177, 183, 194: a predetermined criteria, such as the receipt of updates and evaluation of the accuracy thereof with respect to other federated learners allows system to determine presence of an outlier), wherein determining that the reply from the first participant is an outlier comprises: comparing the reply from the first participant to a last reply from the first participant (Day: ¶ 137-140, 160-177, 194; Figs 9C, 10A-10C, 13A-13C, etc.: system determines differences of influence based on replies from federated learning participants and thereby identifies outliers and prunes outliers from the federation of learners based on accuracy of a learner over federations or timewise generally).; and determining a difference between the reply from the first participant and the last reply (Day: ¶ 137-140, 160-177, 194; Figs 9C, 10A-10C, 13A-13C, etc.: system maintains a measure of accuracy for each/any members of the federation based on epoch, federation, time, etc.). Day in view of Wang does not explicitly teach determining that a difference between the reply from the first participant and the replies from the other participants exceeds a predefined threshold. Examiner takes official notice that accuracy thresholds were well known methods by which to prune models within a federated learning environment. As such It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize an accuracy threshold for the determination and/or pruning of outliers based on a sharp decrease or continued decrease in accuracy in the Day in view of Wang weighted federated learning system, method, etc. The average skilled practitioner would have been motivated to do so for the purpose of  optimizing the federated learning system by removal out outlying or rogue clients and would have expected only predictable results therefrom.

Regarding claims 9, 15 – the claims are substantially similar to claim 1 and are similarly rejected. With regard to the computer-readable storage media recited in the preamble of claim 9, paragraph 83 of the instant specification explicitly prohibits construal of the storage media to include transitory embodiments

Regarding claims 10, 16 – the claims are substantially similar to claim 2 and are similarly rejected.

Regarding claims 11, 17 – the claims are substantially similar to claim 5 and are similarly rejected.

Regarding claims 12, 18 – the claims are substantially similar to claim 6 and are similarly rejected.

Claims 7, 8, 13, 14, 19, 20 rejected under 35 U.S.C. 103 as being unpatentable over Daykin: 20210097381 hereinafter Day and further in view of Wang: Measure Contribution of Participants in Federated Learning (available at least 2019, copy provided by Examiner, and hereinafter Wang) as applied to claims 1-6, 9-12, 15-18 supra and further in view of McMahon: 20190340534 hereinafter McM.

Regarding claim 7
Day in view of Wang teaches or suggests:
The method of claim 1, the method further comprising: 
determining a size of a set of aggregated models being maintained (Day: ¶ 14, 148, 162-166: determination of a data cohort size taught as well known in conventional federated learning; size differences are used to determine or otherwise weight influence of a particular learning within an aggregated model); 
evaluating each respective aggregated model to determine a respective model performance (Day: ¶ 14, 148, 162-166: system determines model performance for a plurality of learners); and pruning one or more of the set of aggregated models based on the respective model performances (Day: ¶ 14, 148, 162-166, 187-194: system disconnects a learner from the federation based on model performance).

Day in view of Wang does not explicitly teach the system operable to determine that a model size exceeds a predefined maximum value.

In a related field of endeavor McM teaches a federated learning system wherein a local update of a model occurs based on a size of the aggregated model maintained (McM: ¶ 61, 86: a step size directs aggregation of a model at a client device) and wherein when a number of data examples reaches a predetermined maxima in the form of a particular step size the local update is determined (McM: ¶ 61, 86). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize an update threshold or step size value based on a particular model size as taught or suggested by McC to determine a communication period of each/any of the Day in view of Wang learners. The average skilled practitioner would have been motivated to do so for at least the purpose of directing learners in the federation to efficiently use network resources and would have expected only predictable results therefrom.

Regarding claim 8
Day in view of Wang in view of McM teaches or suggests:
The method of claim 7, wherein evaluating each respective aggregated model comprises: transmitting, to at least one participant of the plurality of participants, the set of aggregated models  (Day: ¶ 5-17, 72, 110-112, 118-136, 182: fig 7: models and updates transmitted to and evaluated upon learners in the federation); and requesting that the at least one participant evaluate the set of aggregated models using local data  (Day: ¶ 5-17, 72, 110-112, 118-136, 182: fig 7: server and/or participants evaluate learners in the federation). The claim is considered obvious over Day as modified by Wang and McM as addressed in the base claim as it would have been obvious to apply the further teaching of Day, Wang, and/or McM to the modified device of Day, Wang and McM.

Regarding claims 13, 19 – the claims are substantially similar to claim 7 and are similarly rejected.
Regarding claims 14, 20 – the claims are substantially similar to claim 8 and are similarly rejected.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654